MEMORANDUM **
We affirm the district court’s adverse grant of summary judgment on Dorothy Harvey’s 42 U.S.C. § 1983 claims against Alameda County, the Alameda County Medical Center, and Dr. Milton Lorig.
A public entity can only be liable when it commits constitutional violations pursuant to the entity’s official policy or custom, Monell v. Department of Social Services, 436 U.S. 658, 690-92, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), or due to inadequate training rising to the level of deliberate indifference. City of Canton v. Harris, 489 U.S. 378, 390, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989). Harvey has presented no genuine issue of material fact that Alameda County (1) has a policy of not requiring deputies to determine that a detainee has a mental disorder, as required when executing a Section 5150 hold under the California Welfare and Institutions Code, (2) has failed to train deputies on Section 5150 holds, or (3) has a policy condoning excessive force in executing a Section 5150 hold.
Similarly, Harvey has presented no genuine issue of material fact that the Alameda County Medical Center has a policy of restraining or sedating patients when they are cooperative or nonresistant.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.